In related actions, inter alia, to recover corporate property and funds, the defendants in Action No. 1 appeal, by permission, from stated portions of an order of the Supreme Court, Queens County (Golia, J.), dated August 26, 2002, which, among other things, sua sponte appointed a private attorney to be compensated by the parties to serve as a referee to oversee discovery.
Ordered that the order is modified by deleting the provision thereof which sua sponte appointed a private attorney to be compensated by the parties to serve as a referee to oversee discovery; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for the appointment of a Judicial Hearing Officer to serve as a referee.
The Supreme Court lacked the authority to appoint a private attorney to serve as a referee to oversee discovery, and to be compensated by the parties, without their consent (see CPLR 3104; Csanko v County of Westchester, 273 AD2d 434 [2000]).
The parties’ remaining contentions are without merit. Prudenti, P.J., Smith, Friedmann and H. Miller, JJ., concur.